DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 6/8/2021 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.  No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections- 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


NEW REJECTIONS
Claim Rejections- 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 and 23 are  rejected under 35 U.S.C. 103 as being unpatentable over Danscher (US 2014/0194852) in view of Danscher  (US 2006/0121079).
Danscher (US 2014/0194852) (hereinafter Danscher) discloses micron-sized gold particles and gold coated implants (abstract and para 0001). The micron sized gold particles have a purity of 99.99 % w/w pure gold (para 0071). The size is selected such that the diameter or largest cross-section of a solid metal gold piece is at least 20 µm  and sizes of 20-45 µm were obtained (para 0072, para 0101 and claim 1 20-75 µm). With regards to the recitation “for use in therapy to prevent or reduce capsular contracture”  this limitation is regarded as intended use of the composition and does not add additional structure to the claim and thus is given little patentable weight to the composition. With regards to the limitation “for use in therapy to prevent or reduce capsular contracture in a human having an implanted implant said implant being selected from breast, hip, buttocks, triceps and/or biceps, pectoral, chin, chest, forearm, shoulder or abdominal implant”, this limitation is regarded as intended use of the composition and given little patentable weight to the composition. The fact that the implant is a silicone implant as regards to claim 5 is given little patentable weight because the claim 1 is drawn to a gold particle, and the human having the implant as in claim 4 is a intended use of administering the composition which is given little patentable weight to the composition claim. With regards to the limitation “wherein an effective amount of the gold particle is administered into the tissue surrounding the implant accessible contact with immune with immune cells of the implant”, this limitation is regarded as intended use of the composition and does not impart additional structure to the composition. Regarding the limitation “wherein the gold particle is heated using magnetic resonance imagining immediately prior to or after implanting in a human body wherein the temperature is increased to a temperature above 37°C and below 42°C”, said claim limitation is regarded as intended use of the composition and given little patentable weight to the composition. Regarding “configured for use in therapy to prevent or reduce capsular contracture” this limitation is regarded as intended use of the composition and has little patentable weight. Claim 23 is drawn to a method however, claim 1 is a product and the patentability of a product does not depend on its method of production. Danscher teaches the old coated implant is covered with gold coating layer covering no more than 70 % of the total surface of the anchor part to be in contact with bone tissue, more preferred 0-50 %, such as 10, 15, 20, 25, 30, 35, 40, 45 and 60 % (para 0051). 
No patentable distinction is made by such recitation of intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim or some manipulative difference is imposed by the use or the result on the action recited in the claim. The recited claim amendments do not limit the structure of the claim but merely states an intention. Such intended use limitations would not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus and in the instant case the structural features are met by the teachings of the prior art. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case, the intended use does not impart a structural difference. 

Danscher does not explicitly state that the gold particles are distributed across a surface of the gold coated implant with an average distance of 200 microns or wherein  a distance between adjacent ones of the gold particles does not exceed 500 microns. 
Danscher  (US 2006/0121079) (hereinafter Danscher ‘079) disclose gold implants (para 0006 and 0010) and applying gold particles to internal and/or external surface of the patient (para 0016). The larger the surface of gold implants not only releases more gold ions, but also enables such ions to travel farther away from application site of the implanted dose of heavy metal (i.e., gold particle) (para 0019). Gold particles sized less than 20 microns are phagocytosed by the macrophages without effecting release of ions, while particles more than 20 microns cannot be phagocytized but are attached by the macrophages that causes liberation of the gold ions from the surface of the gold particles. These gold ions are then taken up by macrophages and can be visualized in the cells at light and electron microscopical levels by Autometallography (para 0035). The particles are gold and are dispersed in a carrier at a distance of between 200-600 µm. The particles are delivered to the patient using the method according to the present invention for example by injection or applied to an internal or external immunosuppressing surface (para 0036). The claims recite average of 200 microns and not more than 500 microns however, the Danscher reference discloses 100 % can be, for example a distance of 200 microns. Thus, the amount overlaps with the instant claims of having an average distance of 200 microns and not more than 500 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The distance between particles is a result effective variable and the result effected is the percent coverage.

6.	Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Danscher (US 2014/0194852) and  Danscher  (US 2006/0121079) as applied to claims 1-3, 5-6 and 23 and further in view of O’Leary (US 2010/0234945). 
	Danscher et al discloses micron-sized gold particles and gold coated implants (abstract and para 0001). The micron sized gold particles have a purity of 99.99 % w/w pure gold (para 0071). The size is selected such that the diameter or largest cross-section of a solid metal gold piece is at least 20 µm  and sizes of 20-45 µm were obtained (para 0072, para 0101 and claim 1 20-75 µm). 
	Danscher et al. does not disclose the implant is a silicone implant however, because they are chemically stable with the body and non-toxic (para 0002). The silicone elastomers are hydrophilic to prevent any bacterial growth (abstract and para 0016). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the gold coated implants of Danscher be silicone implants. One would have been motivated to do so for their sated chemical stability and non-toxicity and further be motivated to use hydrophilic silicone implants for prevention of the development of bacteria. 



RESPONSE TO ARGUMENTS
7.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

             


   CORRESPONDENCE
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615